*187OPINION by
Judge Lindsay':
The evidence of the witness Pelfrey to the effect that he offered to exchange the mare which appellant received from appellee for the desired horse Was irrelevant and ought to have been excluded from the consideration of the jury. Appellant’s right of action against ap-pellee, if he had one, had become perfect long before this offer was made and he was under no obligation to accept satisfaction from Pelfrey of any demand or right of action plaintiff may have had against appellee. The second instruction given for appellee, 'based as it is upon Pelfrey’s testimony, is erroneous and misleading. For these reasons the judgment is reversed and the cause remanded for a new trial upon principles not inconsistent with this opinion.
-, for appellant.
-, for appellee.